Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Patent Eligible Subject Matter
The claims recite a computer-implemented method for securing private information during shipping of an item, comprising storing shipping information on a blockchain, labeling the item with a label that includes a machine-readable pointer to the blockchain address, authenticating the shipping agent using an authentication key, creating a shipping information block that modifies the recipient address to a new address without altering the machine-readable pointer to the blockchain address, during transit of the item receiving a second request that includes the blockchain address and first authentication key and providing the new recipient address to the first shipping agent responsive to the request. 
As indicated in the specification, the claim recites a technical advantage in that it integrates blockchain technology in a way that allows for “Securing private information during shipping of an item using shipping information blockchain in accordance with the disclosed technology can operate to significantly improve the security and privacy of shipping information data. [0055]      One technical advantage of certain aspects of securing private information during shipping of an item of the disclosed technology is that the privacy of shipping information can be maintained and selectively released. Since certain aspects of the disclosed technology … allow the recipient to provide an alternative geolocation address for delivery, service and security can be improved because the recipient can … can redirect delivery. [0056]     
Novelty/Non-Obviousness
Riham AlTawy, Muhammad ElSheikh, Amr M. Youssef, and Guang Gong, Lelantos: A Blockchain-based Anonymous Physical
Delivery System, 2017 15th Annual Conference on Privacy, Security and Trust (Year: 2017) (Al Tawy) teaches an anonymous, block-chain delivery system.
 US 20180174093 (Perez) teaches redirecting a shipment during transit in respones to a delivery modification request.
 US 5831860 (Foladere) teaches receiving a second request for shipping information from a first shipping agent. 
US 20180174097 (Liu) teaches creating a new block to update shipping information on a blockchain and US 20030173405 (Wilz) teaches modifying a recipient geolocation address to new address in the shipping information. 
The art does not teach authenticating the first shipping agent using the first authentication key in response to receiving the first request and during transit of the item,  receiving a second request for shipping information from first shipping agent that includes the blockchain address and the first authentication key and during transit of the item providing the new recipient geolocation address to the first agent responsive to the second request for shipping information, as recited within the context of the computer-implemented method for securing private information during shipping of an item of the present application. Related art, in the field or endeavor of blockchain-based shipping transactions, US 2021010192446 A1 (Bitauld), discloses that couriers are associated with authentication keys and that a single key for all couriers or a specific key for each courier may be used. Therefore, claims 1,8, and 15, and consequently the remaining dependent claims are patentable over the prior art..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US-20190205898-A1 (Greco) Decentralized Confidential Transfer System, Method and Device
US-20200211000-A1 (Narasimhan) Blockchain Network and Nodes for Tracking Device as a Service Operation 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628